tcmemo_2008_27 united_states tax_court hoi thi huynh petitioner v commissioner of internal revenue respondent docket no filed date hoi thi huynh pro_se tracy hogan for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether petitioner is liable for a sec_72 t 10-percent additional tax relating to distributions from a qualified_retirement_plan unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended findings_of_fact until date petitioner was employed as a math teacher with the city of chicago while employed as a teacher petitioner acquired an annuity account with axa equitable a qualified_retirement_plan in petitioner received distributions from axa equitable of dollar_figure and dollar_figure petitioner reported on her tax_return the distributions as income from pensions and annuities on date respondent issued petitioner a notice_of_deficiency relating to and determined that petitioner was liable for a 10-percent additional tax with respect to the distributions petitioner filed her petition with the court on date while residing in chicago illinois opinion a 10-percent additional tax is imposed upon distributions from a qualified_retirement_plan unless one of the exceptions enumerated in sec_72 is satisfied sec_71 and see also 106_tc_337 petitioner failed to meet any of those exceptions accordingly we sustain respondent’s determination contentions we have not addressed are irrelevant moot or meritless decision will be entered for respondent
